Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03/09/21 is acknowledged and papers submitted have been placed in the records.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct the dependency of claim 23 which is based on canceled claim 22) as follows: 
Claim 23 is amended to read on line 2 …”claim 21,…” instead of “…claim 22,…”..
Allowable Subject Matter
Claims 1, 3-14, 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Claims 1, 3-7 and 27 are allowed by virtue of independent claim 1 now incorporating the allowable subject matter of previous allowable claim 2.
Re claims 8-14, the closest prior art discloses a method of forming a semiconductor device comprising limitations that are common to claim 8 and claims 1&21 (see for example previous claims 1 and 21 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising all the other limitations of claim 8 not recited common to claim 8 and claims 1&21.
Claims 21, 23-26 and 28 are allowed by virtue of independent claim 21 now incorporating the allowable subject matter of previous allowable claim 22.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899